Cooper, J.,
delivered the opinion of the court.
The object of § 1767 of the Code of 1880 is to give a summary proceeding by which fraudulent obstructions to the execution of judgments may be removed by the court whose process is obstructed. The single question which it is permissible to try under it is, whether the property sought to be subjected is claimed by a third person under a fraudulent conveyance or transfer from the judgment defendant, and the effect of the decision, if favorable to the plaintiff, is limited to the enforcement of the judgment; beyond this the title of the claimant is unaffected. If, therefore, the land or other property is susceptible of division and is of greater value than the judgment, only so much thereof is sold as is necessary to pay the judgment; the title to the remainder is left in the claimant. If the property is indivisible, the surplus of its proceeds remaining after the satisfaction of the judgment is paid over to the claimant, who is recognized as owner, except as.to the judgment creditor.
The argument that the statute is not applicable to a justice of the peace, because lands worth greatly more than the debt might be involved in the investigation and sold under the judgment, would apply with equal force if personal property of equal value and of an indivisible character, as a jewel, painting, or picture, should be seized under the writ.
The fallacy of the argument for the appellant consists in dealing with the question as if it was an original suit instituted for the purpose of trying the title to the property. It is true that under our constitution jurisdiction could not be conferred upon a justice of the peace to try a suit instituted to try the title of property worth more than one hundred and fifty dollars, but it is well es*236tablished in this State that the legislature may enlarge the jurisdiction of the courts by conferring upon them authority to determine all collateral matters that may arise in the progress of a cause over which they have constitutional jurisdiction.
In Hunt v. Potter, 58 Miss. 96, a statute conferring upon the chancery court in which administration was pending authority to “ hear and determine all demands against the estate ” was held to be constitutional, notwithstanding the fact that such jurisdiction in original actions pertained wholly to courts of law. The decision was based upon the ground that as the court had jurisdiction of the administration under the constitution, it was competent for the legislature to so add to its authority as to enable it to dispose of all claims presented against it. In the concurring opinion delivered by Judge George many instances were given of the enlargement of the jurisdiction of the several courts by legislative grants of power.
Under the same general principle announced in that case, the circuit courts of this State have for many years exercised the power of determining all claims interposed to property levied on under its process regardless of its value, and have rendered judgments against garnishees summoned in attachments or under judgments for all amounts owing by them, whether the same did or did not exceed -one hundred and fifty dollars. In many of the States there are constitutional provisions by which the legislatures are restrained from conferring upon justices of the peace jurisdiction to try any cause in which te title to real estate shall be drawn in controversy. There is no such provision in ours, and we are unable to see why the legislature may not authorize a justice of the peace to investigate the bondfides of a claim to property which is sought to be subjected to a judgment rendered by him) even though it be real estate.
The section (1767), while found only in the chapter of the code relative to circuit courts, is, in our opinion, extended in its application to justices of the peace by § 1585, which declares that “ All things contained in this chapter not restricted by their nature, or by express provision to particular courts, shall be the *237rules of decision and proceedings in all courts whatsoever in this State.”
The remedy afforded by the provision is a highly beneficial one, and the necessity for it exists as well in courts of the justices of the peace as of those of higher jurisdiction.

Affirmed.